Citation Nr: 0202109	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  99-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran has excessive income for the receipt of 
Department of Veterans Affairs (VA) pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Board notes that the veteran has been advised that the 
Acting Board Member who conducted his October 1999 video 
conference hearing has left the Board.  The veteran has 
declined to appear for an additional hearing.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's countable annual income has been above 
$9,304.00 for the years 1997 through 2001.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
pension benefits.  38 U.S.C.A. § 1521(a), (b) (West 1991); 38 
C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
since the RO's most recent consideration of the veteran's 
claims, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations are liberalizing and applicable 
to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
law and regulations governing pension eligibility, to include 
the legally prescribed annual income limitations.  He has 
also been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
the claim.  VA has notified the veteran as to the enactment 
of the VCAA and afforded him an opportunity to submit 
additional evidence and/or argument in support of his claim.  
The Board remanded this case in January 2000 and again in May 
2001.  By letters dated in January 2000, March 2000 and June 
2001, the RO requested the veteran to submit additional 
evidence and information particularly as relevant to his 
annual income.  The veteran has not responded with additional 
evidence.  In July 2001 he waived the 60-day period so that 
his appeal could be sent to the Board.  

The Board is therefore satisfied that all information and 
evidence which could be obtained to substantiate the 
veteran's claim has been obtained and that no further action 
is required to comply with the notice or duty to assist 
provisions of the VCAA and the implementing regulations.  A 
remand to afford the RO an opportunity to consider the claim 
in light of the regulations implementing the VCAA would only 
result in further delay in the resolution of the veteran's 
claim with no benefit flowing to the veteran.  Accordingly, 
the Board will address the merits of the veteran's claim.

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4).

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).  
Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from an individual's income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. 3.272(g)(1)(iii).

Effective December 1, 1996, the MAPR for a veteran with no 
dependents was $8,486.00.  62 Fed. Reg. 2442 (January 16, 
1997).  Effective December 1, 1997, the MAPR for a veteran 
with no dependents was $8,665.  62 Fed. Reg. 66408 (December 
18, 1997).  Effective December 1, 1998, the MAPR for a 
veteran with no dependents was $8,778.  63 Fed. Reg. 72347 
(December 31, 1998).  Effective December 1, 1999, the MAPR 
for a veteran with no dependents was $8,989.  65 Fed. Reg. 
5930 (February 7, 2000).  Effective December 1, 2000, the 
MAPR for a veteran with no dependents was $9,304.  66 Fed. 
Reg. 16976 (March 28, 2001).

An improved pension eligibility verification report dated in 
June 1996 shows the veteran to be without dependents.  There 
is no subsequent information suggesting a change in the 
veteran's dependency status. 

In June 1996, the veteran reported employment income of 
$2,025.00, and interest income in the amount of $138.59, as 
well as unemployment monies in the amount of $3,000.00.  He 
reported that as of June 1996 his income from unemployment 
stopped.  Later in June 1996, the RO considered the income 
evidence of record and denied the veteran's entitlement to 
pension benefits as his annual unemployment and interest 
income was $9,870.00, in excess of the pension income limit 
of $8,246.00 for a veteran with no dependents during the 1996 
year.

On a VA examination report dated in November 1996, the 
veteran reported working as a carpenter beginning in July 
1996 and earning monthly wages in the amount of $1,680.00.  
In February 1997, the RO advised the veteran that action had 
been taken to close his prior appeal.  The RO specified that 
based on income information provided at the time of the VA 
examination the veteran's annual income was $20,160.00, in 
excess of the MAPR pension limit of $8,486.00 for the 1997 
year.  In an eligibility verification report completed in 
February 1997, the veteran reported that he had no medical 
expenses.  He identified employment wages of $11,008.10, 
interest income of $230.27, and unemployment insurance in the 
amount of $3,197.00.  By letter dated in March 1997, the RO 
advised the veteran that his yearly income of $14,435.00, was 
in excess of the MAPR.  

In March 1997 the veteran indicated that his unemployment 
insurance had been stopped, leaving him without any income 
for a two-month period.  He also indicated he had worked in 
1995 for an individual who did not pay him until 1996, and 
that as such he claimed that income in 1996.  He reported his 
actual earnings for 1996 as $10,640.00, indicating that 
neither unemployment insurance in the amount of $3,197.00, 
nor $500.00 in 1995-earned wages, should have been included 
in his countable income.

In July 1997, the veteran listed medical expenses in the 
amount of $42.00 for the period from April 1996 to July 1997.  
He also submitted income information.  Such shows gross 
earnings of $6,861.75 during the period October 1996 to May 
1997.  The veteran reported a lay-off.  Submitted information 
includes documentation for unemployment benefits in the 
amount of $2,676.00, for the period December 1996 to February 
1997.  He also identified receipt of a monthly check in the 
amount of $50.00 from his mother from October 1996 to June 
1997. 

In a letter dated in September 1997, the RO advised the 
veteran that his annual income of $12,500.00 was in excess of 
the $8,486.00 limit.  The veteran submitted additional 
information to include a statement that he was currently 
receiving only $149.00 per week in unemployment insurance.

In December 1997, the RO requested additional information 
relevant to the veteran's reported change in income as a 
result of having to stop working.  The veteran's employer 
indicated the veteran had last worked in November 1997.

In an income and net worth statement completed in December 
1997, the veteran reported expected annual income of 
$16,855.00.  He clarified that such would be derived from the 
payment of VA pension benefits plus anticipated wages from 
part-time work.  He also reported interest income of $250.00.  
In January 1998, the Social Security Administration (SSA) 
advised VA the veteran was not in receipt of SSA benefits.  
In January 1999, the veteran reported that his unemployment 
benefits had been reduced to $137.00 monthly.

In October 1999, the veteran testified at a video conference 
hearing.  During the course of the hearing the veteran 
testified as to the nature and severity of his disabilities.  
He also reported financial difficulties and indicated he had 
had to live on approximately $12,000 or so yearly.  He 
indicated he had worked for all of 1999, with an exception of 
a short period of time, but stated that his work was only 
temporary, or project-by-project, such as small paint jobs, 
etc.  

As noted above, attempts to obtain current income information 
from the veteran have been unsuccessful.  As such, this claim 
must be decided based on the evidence of record.  The 
available income information, as reported by the veteran, 
shows that his annual income has consistently been above 
$9,304.00, the MAPR for the year 2001, and thus in excess of 
the maximum income amount allowable for pension eligibility 
throughout the entire appeal period.   The veteran has not 
alleged, nor does the record show, that any income received 
during the referenced periods is excludable under 38 C.F.R. § 
3.272.  His argument, for example, that income paid to him in 
1996 for work performed in 1995 should be excluded, is 
without merit under the applicable law.  In any case, even 
without counting such income the veteran's income was in 
excess of the MAPR for that year.  In addition the veteran's 
reported medical expenses are not in excess of five percent 
of the MAPR for the applicable annualization period.  

The United States Court of Appeals for Veterans Claims has 
held that, "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
VA has attempted, on more than one occasion, to obtain 
updated income information from the veteran in support of his 
pension claim.  He has not provided any additional 
information.  The available evidence shows that his countable 
income throughout the appeal period was in excess of the 
MAPRs.  Thus, the veteran's appeal must be denied.  

ORDER

The Board having determined that the veteran's countable 
income is excessive for the payment of improved disability 
pension, the appeal is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

